Citation Nr: 0118539	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  97-17 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from October 1968 to June 
1971.

The issue of entitlement to service connection for PTSD was 
previously denied by decision of the Board in July 1987.  The 
current claim arises from a March 1997 rating decision of the 
St. Louis, Missouri Regional Office (RO).  Although the RO 
has reopened the veteran's claim, the Board is not bound by 
that determination.  In fact, the Board is required to 
conduct an independent new and material evidence analysis in 
claims involving final decisions.  See Barnett v. Brown, 8 
Vet. App. 1 (1995), aff'd No. 95-7058 (U.S. Ct. App. Fed. 
Cir. May 6, 1996).  Accordingly, the Board will address the 
issue of whether new and material evidence has been submitted 
since the last prior Board decision in July 1987.  


FINDINGS OF FACT

1.  The veteran's claim of service connection for PTSD was 
last denied by decision of the Board in July 1987.

2.  The additional evidence submitted in connection with the 
claim to reopen is more than merely cumulative and is so 
significant that it must be considered in order to decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The July 1987 Board decision denying service connection 
for PTSD is final.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. 
§ 20.1100 (2000).

2.  Evidence received since the July 1987 Board decision is 
new and material and, thus, the claim of entitlement to 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The service medical records are silent regarding complaints, 
findings or diagnoses of a psychiatric disorder to include 
PTSD.  On the April 1971 separation examination, heroin drug 
addiction was diagnosed.  

A report of psychiatric evaluation in April 1971 shows that 
the veteran had severe character and behavior disorder with 
distinct violent tendencies.  The diagnoses were inadequate 
personality and drug abuse (stimulants and volatile 
compounds).  It was noted that the veteran had been a thorn 
in many sides.  He alleged a history of drug abuse and he got 
along poorly in his unit.  

The veteran's DD 214 shows that he served in Vietnam from 
December 1969 to July 1970.  He received the Vietnam Service 
Medal and the National Defense Service Medal.  The veteran's 
military occupational specialty was a cook.

On VA examination in October 1971, the veteran's psychiatric 
status appeared to be normal.  

An October 1971 summary from Nevada State Hospital shows that 
the veteran had been drinking, had become involved in an 
altercation with some policemen and woke up in jail.  He 
experienced a flash back when he saw lights of different 
colors.  This frightened the veteran as he had a history of 
taking drugs in Vietnam.  The diagnoses were hallucinogens 
drug dependence, moderate episodic excessive drinking and 
passive aggressive personality.  

In July 1985, the veteran wrote a U.S. Senator indicating 
that he had a problem with PTSD.  He had been sick for a very 
long time, but he had not realized what the problem had been.  

Service personnel records show that the veteran was a cook in 
Vietnam from December 1969 to June 1970.  

A June 1985 VA treatment notation shows that the veteran had 
a problem with PTSD.  He admitted having suicidal and 
homicidal ideations.  The diagnosis was stress.  

A social work report from June 1985 shows that the veteran 
had trouble sleeping to include insomnia, his nerves would 
bother him, and he trembled.  

A mental health clinic notation shows that the veteran 
believed that he suffered from PTSD.  He would get nervous, 
shaky and break out in sweat.  He also had nightmares along 
with poor sleep.  The diagnosis was an anxiety disorder.

By decision of the Board in July 1987, it was determined that 
the medical record failed to demonstrate the presence of 
PTSD.  That determination is final and is not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7104(b).  
In order to reopen this claim, the veteran must present or 
secure new and material evidence with respect to the claim 
which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a). 

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
Current caselaw provides for a two-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); and second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998) and Winters v. West, 12 
Vet App 203 (1999) (en banc).  

The Board notes that, until recently, caselaw of the Court 
mandated that an additional question had to be addressed; 
that is, whether in light of all the evidence of record, 
there was a "reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome" in the prior determination.  
See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  This 
additional test was overruled in the Hodge case cited above.  
The RO in this case cited the correct provisions of 38 C.F.R. 
§ 3.156 in the February 2001 statement of the case and 
reopened the veteran's claim.  Accordingly, there has been no 
prejudice to the veteran's claim due to the change in the 
law.

The veteran again requested that his claim of entitlement to 
service connection for PTSD be reopened.  The additional 
evidence submitted in support of his request follows.

A March 1997 VA outpatient notation shows that the veteran 
had been taking psychiatric medications.  He continued to 
have emotional and psychological difficulties attributable to 
traumatic events suffered in service.  Since service, he had 
an unstable work history, trouble effectively dealing with 
other people and had been unable to concentrate and focus his 
attention to accomplish tasks.  The veteran had intrusive 
memories of combat experiences.  He had sleep disturbance 
with nightmares.  The diagnosis was chronic PTSD.  

In September 1997, the veteran testified that in December 
1969 he had witnessed an American unit being "wiped out" in 
a firefight and he reported that his unit was mortared on a 
regular basis. 

An August 1997 VA outpatient notation shows that the veteran 
was suffering from combined depressive and anxiety elements 
with an inability to concentrate and follow directions.  The 
diagnosis was PTSD and it was opined that the veteran was 
unemployable due to the persistence and severity of 
psychiatric disability.

A January 1998 letter from the Social Security Administration 
(SSA) shows that it had been determined that the veteran was 
entitled to disability benefits from June 1997.

An August 1998 VA medical statement indicates that the 
veteran was a patient in the VA PTSD program.  He had been 
evaluated and followed by the staff.  He was on psychotropic 
medication to include antidepressants, mood stabilizers and 
anti-anxiety agents.  Despite compliance with his 
medications, the veteran continued to show chronic severe 
symptoms of PTSD.  He continued to have problems with 
irritability, depression, anxiety, recurrent distressing 
intrusive thoughts and dreams of events from the war.  He had 
flashbacks.  Symptoms made the veteran significantly 
dysfunctional.  It was opined that the veteran was unable to 
hold any gainful employment and it was doubtful that there 
would be any further improvement.

Received in January 2001 were operations report, lessons 
learned for the 577th Engineer Battalion.

The additional evidence submitted in the form of VA treatment 
records constitutes evidence that was not previously 
considered which bears directly and substantially on the 
specific issue under consideration; that is, whether the 
veteran currently suffers from PTSD resulting from his 
service Vietnam.  At the time of the July 1987 Board 
decision, the record was devoid of a diagnosis of PTSD.  The 
VA medical records show that the veteran has been evaluated 
and treated for what has been diagnosed as chronic severe 
PTSD.  This is evidence which is neither cumulative nor 
redundant and is so significant that it must be considered in 
order to decide fairly the merits of the claim.  See 38 
C.F.R. § 3.156.  The additional evidence therefore 
constitutes new and material evidence and the veteran's claim 
is reopened.  

The Board notes that the reopening of a veteran's claim 
typically would raise a due process issue which was addressed 
by the Court in Bernard v. Brown, 4 Vet. App. 384 (1993).  
Pursuant to Bernard, the Board must consider whether 
addressing a veteran's claim on a de novo basis would cause 
prejudice to the veteran.  As the instant claim, however, was 
considered by the RO on a de novo basis, the Board's 
reopening of the claim herein does not raise a Bernard due 
process issue.  

Moreover, as this case must be remanded to the RO for 
consideration of the claim on the merits and fulfillment of 
the duty to assist, the veteran will have an additional 
opportunity to present evidence and argument in support of 
his de novo claim.   


ORDER

The claim of entitlement to service connection for PTSD is 
reopened.  To this extent only, the benefit sought on appeal 
is granted.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

As the Board has determined that new and material evidence 
has been submitted to reopen the claim of entitlement to 
service connection for PTSD, the veteran's claim must be 
evaluated on the merits after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.

The Board also notes that effective March 7, 1997, VA revised 
the regulations pertaining to PTSD to conform with the 
decision of Cohen v. Brown, 10 Vet. App. 128 (1997).  Prior 
to March 7, 1997, the following regulation was in effect:

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
establishing a clear diagnosis of the 
condition, credible supporting evidence 
that the claimed inservice stressor 
actually occurred, and a link, 
established by medical evidence, between 
current symptomatology and the claimed 
inservice stressor.  If the claimed 
stressor is related to combat, service 
department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat 
citation will be accepted, in the absence 
of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  Additionally, if the 
claimed stressor is related to the 
claimant having been a prisoner-of-war, 
prisoner-of-war experience which 
satisfies the requirements of § 3.1(y) of 
this part will be accepted, in the 
absence of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  

38 C.F.R. § 3.304(f) (as in effect prior to March 7, 1997).

In June 1999, revised regulations concerning post traumatic 
stress disorder were published in the Federal Register which 
reflected the decision in Cohen v. Brown, 10 Vet. App. 128 
(1997).  The regulations were made effective from the date of 
the Cohen decision.  The RO should utilize the revised 
regulation which provides as follows:  

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes the veteran engaged in combat 
with the enemy and the claimed stressor 
is related to this combat, in the absence 
of clear and convincing evidence to the 
contrary, and provided that the claimed 
stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of 
this part and the claimed stressor is 
related to that prisoner-of-war 
experience, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor. 

38 C.F.R. § 3.304(f) (as in effect from March 7, 1997).

VA has a duty to assist the veteran in the development of 
facts.  The Court has held that the duty to assist the 
claimant in obtaining and developing available facts and 
evidence to support his claim includes obtaining all relevant 
medical records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The RO must obtain copies of all treatment records relating 
to the veteran's PTSD that have not already been obtained to 
include those from the Kansas City VA medical center from 
August 1998 to the present. 

The question of whether the veteran was exposed to a stressor 
in service is a factual determination and VA adjudicators are 
not bound to accept such statements simply because treating 
medical providers have done so.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (affirmed on reconsideration, 1 Vet. App. 406 
(1991)); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  In 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set forth 
the framework for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.  The Court analysis divides into two major 
components:  The first component involves the evidence 
required to demonstrate the actual occurrence of an alleged 
stressor event; the second involves a determination as to 
whether the stressor event is of the quality required to 
support the diagnosis of PTSD.  See also Cohen v. Brown, 10 
Vet. App. 128 (1997).

The RO should contact the U.S. Army Liaison at the National 
Archives and Records Administration in St. Louis, Missouri 
and request morning reports for the veteran's unit while he 
served in Vietnam from December 1969 to June 1970. 

The RO should then provide the U.S. Armed Services Center for 
Research of Unit Records with all available stressor 
information.  Prior thereto, another attempt should be made 
to obtain more detailed information from the veteran.  The 
importance of his providing this evidence should be made 
clear.  The veteran should then be afforded a thorough and 
contemporaneous VA psychiatric examination that takes into 
account the records of prior medical treatment.   

In addition, the Board notes that the veteran is in receipt 
of Social Security disability benefits.  A January 1998 
notice letter refers to benefits dating from June 1997.  All 
decisions and underlying medical records regarding the 
veteran's award of SSA disability benefits should be obtained 
from the Social Security Administration.  In Hayes v. Brown, 
9 Vet. App. 67 (1996), the United States Court of Appeals for 
Veterans Claims held that as part of the Secretary's 
obligation to review a thorough and complete record, VA is 
required to obtain evidence from the Social Security 
Administration.

Under the circumstances described above, this case is 
REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
mental health care providers who have 
treated him for PTSD since his discharge 
from service.  After securing any 
necessary releases, the RO should obtain 
all records that are not already of 
record to include those from the Kansas 
City VA medical center from August 1998 
to the present.  Thereafter, all records 
should be permanently associated with the 
claims file.  

3.  The RO should request a comprehensive 
statement from the veteran containing as 
much detail as possible regarding the 
who, what, where, and when as to each of 
the putative stressors which he alleges 
he was exposed to in service.  The 
veteran should provide specific details 
of the claimed stressors such as dates, 
places, detailed descriptions of events, 
and identifying information concerning 
any other individuals involved in the 
events including their full names, rank, 
units of assignment, or any other 
identifying detail.  The veteran is 
advised that this information is vitally 
necessary to obtain supportive evidence 
of the stressful events, and that he must 
be as specific as possible to facilitate 
a search for verifying information.  

4.  The RO should request from the Social 
Security Administration the 
administrative decision and medical 
records and any other records used as a 
basis to grant the veteran Social 
Security disability benefits as 
referenced in the January 1998 letter to 
the veteran.

5.  The RO should contact the U.S. Army 
Liaison at the National Archives and 
Records Administration in St. Louis, 
Missouri and obtain morning reports for 
CO D 577th Engr Bn (Const) US ARP AC-US 
ARV from December 1969 to June 1970.

6.  The RO should then review the file 
and prepare a summary of the veteran's 
claimed stressors.  This information 
should be sent to the U.S. Armed Services 
Center for Research of Unit Records, 7798 
Cissna Road, Springfield, Virginia, 22150 
for verification of the veteran's 
putative stressors. 

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete appropriate 
corrective action is to be implemented.  
The RO should then carefully review all 
evidence obtained pursuant to the 
development requested above.  In the 
event these records suggest the presence 
of other sources of relevant evidence, 
such leads should be followed to their 
logical conclusion.  

8.  The veteran should be afforded a VA 
psychiatric examination.  Any alleged 
stressors which have been verified should 
be made known to the examiner.  It is 
imperative that the examiner reviews the 
claims folder prior to the examination, 
and that all indicated psychological 
testing is undertaken.  The examiner 
should render an opinion as to whether it 
is at least as likely as not that the 
veteran suffers from PTSD resulting from 
his military experiences in Vietnam.  It 
should be stated whether a diagnosis of 
PTSD is linked to a specific corroborated 
stressor event experienced during service 
pursuant to the diagnostic criteria set 
forth in Diagnostic And Statistical 
Manual of Mental Disorders (DSM-IV).  If 
a diagnosis of PTSD is rendered, the 
examiner should specify the stressor(s) 
upon which the diagnosis is based, with 
reference to those stressors verified by 
the RO, discuss the etiology of the 
veteran's PTSD, and provide all factors 
upon which the diagnosis was made.

9.  Upon receipt of the examination 
report, the RO should review the 
examination report to ensure that it is 
adequate.  If the examination is 
inadequate for any reason, the RO should 
return the examination report to the 
examining physician and request that all 
questions be answered.

10.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal and the 
provisions of 38 C.F.R. § 3.655 which 
should be adhered to in the event that 
the veteran fails to appear for a 
scheduled examination without good cause.  
If the veteran fails to appear for a 
scheduled examination, the RO should 
include verification in the claims folder 
as to the date the examination was 
scheduled and the address to which 
notification was sent.  The veteran and 
his representative should then be 
afforded a reasonable opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to obtain additional information and to 
ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 



